            Case 2:19-cv-00789-PJP Document 1 Filed 07/02/19 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREGORY A. MIHALKO, and MARY ANN
S. MIHALKO, His Wife,                              Case No.: 2:19-CV-789
                      Plaintiffs,
       v.
THE WALT DISNEY CO. and DISNEY
VACATION DEVELOPMENT, INC.
                      Defendants.

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants The Walt Disney Company

(“TWDC”); Disney Vacation Development, Inc. (“DVD”); Disney Vacation Club Management,

LLC (formerly known as Disney Vacation Club Management Corporation and incorrectly pled

as “Disney’s Vero Beach Resort” and “Disney Vacation Club Management Corporation”)

(“DVCM”); and Walt Disney Parks & Resorts U.S., Inc. (“WDPR”) (collectively,

“Defendants”), subject to all of their defenses, including Rule 12 defenses, which are expressly

reserved herein, remove this action and give notice of that removal from the Court of Common

Pleas of Allegheny County to the United States District Court for the Western District of

Pennsylvania. As grounds for this removal, Defendants state:

1. Defendants are named in the following civil action pending in the Court of Common Pleas of

   Allegheny County: Mihalko, et al. v. Disney Vacation Club Management Corp., et al., Case

   No. GD-17-010946.

2. This is a personal injury action brought by Plaintiffs Gregory Mihalko and Mary Ann

   Mihalko for damages for injuries that are alleged to have occurred on August 5, 2015.

3. This action was commenced by writ of summons. The writ of summons names DVCM

   (incorrectly pled as “Disney’s Vero Beach Resort” and “Disney Vacation Club Management

                                               1
          Case 2:19-cv-00789-PJP Document 1 Filed 07/02/19 Page 2 of 6



   Corporation”), DVD, and WDPR as defendants. Plaintiffs’ Complaint was filed on May 31,

   2019. The only Defendants named in Plaintiffs’ Complaint are TWDC (which was not

   named as a defendant in the writ of summons) and DVD. Defendants were never properly

   served with either the writ of summons or Plaintiffs’ Complaint, but TWDC and DVD

   received a copy of Plaintiffs’ Complaint by mail on June 5, 2019. This Notice of Removal is

   timely under 28 U.S.C. 1446(b) because it is filed within 30 days after TWDC and DVD

   received a copy of Plaintiffs’ Complaint, which is the first pleading or paper that establishes

   that this action is removable.

4. True and correct copies of all process, pleadings, and orders received or obtained by

   Defendants in this case are attached hereto as Exhibit A.

5. There is complete diversity of citizenship between Plaintiffs and Defendants. Plaintiffs are

   citizens of the Commonwealth of Pennsylvania and Defendants are not citizens of the

   Commonwealth of Pennsylvania. The amount in controversy requirement in 28 U.S.C. §

   1332 is satisfied as set forth more fully below. This action, therefore, may be removed to this

   Court pursuant to 28 U.S.C. §§ 1441 and 1446. Venue is proper in this Court because the

   removed action is being removed from the Court of Common Pleas of Allegheny County,

   which is located in the Western District of Pennsylvania. Removal of this case to this Court

   shall not subject Defendants to jurisdiction in Pennsylvania or constitute a waiver by

   Defendants of their right to seek dismissal of this lawsuit.

6. Plaintiffs are citizens of the Commonwealth of Pennsylvania. (Ex. A, Compl. ¶ 1.) None of

   Defendants is a citizen of Pennsylvania. TWDC is a Delaware corporation with its principal

   place of business in California.     DVD and WDPR are Florida corporations with their

   principal places of business in Florida. DVCM is a Florida limited liability company with its
           Case 2:19-cv-00789-PJP Document 1 Filed 07/02/19 Page 3 of 6



    principal place of business in Florida. The sole member of DVCM is DVD, a Florida

    corporation with its principal place of business in Florida. Therefore, diversity of citizenship

    exists.1

7. The amount in controversy with respect to Gregory Mihalko’s claims, without interest and

    costs, exceeds $75,000 as required by 28 U.S.C. § 1332. He seeks compensatory damages

    relating to his alleged exposure to toxic fumes. He alleges that, as a result of his exposure to

    toxic fumes, he “contracted a demyelinating disease and suffered severe, disabling, and

    painful personal injuries to bones, cartilages, ligaments, muscles, nerves and tissues of the

    body, including but not limited to: severe scarring and disfigurement; severe spinal damage;

    damage to the nervous system; dizziness and headaches; shortness of breath; severe pain and

    suffering; burning of the eyes, nose and throat; and nervousness and shaking, all of which

    may be permanent.” (Ex. A., Compl., ¶ 19.) He alleges he has “undergone severe physical

    pain and mental anguish, and he will continue to endure the same for an indefinite time in the

    future to his great detriment and loss.” (Id. ¶ 22.) He further alleges he has been required to

    spend “various sums of money for medical treatment, and he will require further medical

    treatment at further cost.” (Id. ¶ 20.) He also alleges he “has been and will continue to be

    unable to perform his normal daily activities for all or some time in the future” and that he

    “suffered loss of past and future earnings and earning capacity.”         (Id. ¶¶ 21, 23.)    A

    reasonable reading of the value of the rights being litigated with respect to Gregory

    Mihalko’s claims confirms that he seeks an amount in excess of $75,000, exclusive of

    interest and costs, and that the amount in controversy requirement is therefore satisfied.



1
  As indicated above, DVCM was formerly known as Disney Vacation Club Management
Corporation. When Disney Vacation Club Management Corporation existed, it was a Florida
corporation with its principal place of business in Florida.
          Case 2:19-cv-00789-PJP Document 1 Filed 07/02/19 Page 4 of 6



8. The amount in controversy with respect to Mary Ann Mihalko’s claims, without interest and

   costs, also exceeds $75,000 as required by 28 U.S.C. § 1332. She demands compensatory

   damages for loss of consortium as a result of the injuries Gregory Mihalko allegedly suffered

   as a result of being exposed to toxic fumes.        She alleges that, as a result of Gregory

   Mihalko’s injuries, she “has been and may in the future be deprived of the care,

   companionship, consortium and society of her husband, all of which will be to her great

   detriment.” (Ex. A., Compl., ¶ 25.) A reasonable reading of the value of the rights being

   litigated with respect to Mary Ann Mihalko’s claims confirms that she seeks an amount in

   excess of $75,000, exclusive of interest and costs, and that the amount in controversy

   requirement is therefore satisfied.

9. Because Plaintiffs’ Complaint does not assert any claims against DVCM or WDPR, those

   entities are nominal, fraudulently joined parties whose existence should be ignored for

   purposes of determining whether subject matter jurisdiction exists. In any event, for the

   reasons set forth above, jurisdiction would exists even if those entities were not nominal,

   fraudulently joined defendants.

10. In accordance with 28 U.S.C. § 1446(d), all adverse parties are being provided with this

   written notice of removal, and a copy of this notice of removal is being filed with the

   Prothonotary of Allegheny County.



       Based on the foregoing, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332, and removal of this action to this Court from the Court of Common Pleas of

Allegheny County is proper under 28 U.S.C. §§ 1441 and 1446.
          Case 2:19-cv-00789-PJP Document 1 Filed 07/02/19 Page 5 of 6



Dated: July 2, 2019                       Respectfully Submitted,


                                          /s/Timothy J. O’Driscoll
                                          Timothy J. O’Driscoll
                                          PA Attorney No. 82572
                                          DRINKER BIDDLE & REATH LLP
                                          One Logan Square, Suite 2000
                                          Philadelphia, PA 19103-6996
                                          Telephone: (215) 988-2700
                                          Facsimile: (215) 988-2757
                                          E-mail: timothy.odriscoll@dbr.com

                                          Attorneys for Defendants
          Case 2:19-cv-00789-PJP Document 1 Filed 07/02/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, a true and correct copy of the foregoing was sent via

United States Mail, postage prepaid, and email to:


                                     James E. Quinn, Esq.
                                   Matthew T. Logue, Esq.
                                       Quinn Logue LLC
                                 200 First Avenue, Third Floor
                                  Pittsburgh, PA 15222-1512
                                   jquinn@quinnlogue.com

                                      Counsel for Plaintiffs




                                     /s/Timothy J. O’Driscoll
                                     Timothy J. O’Driscoll
